FILED
                              NOT FOR PUBLICATION
                                                                            MAR 30 2011
                     UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS
                              FOR THE NINTH CIRCUIT



PREM CHAND LAL; RACHAEL                          No. 09-72882
PUSHPANJALI LAL; NAVEEL LAL,
                                                 Agency Nos. A071-625-646
               Petitioners,                                  A071-625-647
                                                             A071-625-649
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Prem Chand Lal, Rachael Pushpanjali Lal, and Naveel Lal, natives and

citizens of Fiji, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence, Nahrvani v. Gonzales, 399 F.3d 1148,

1151 (9th Cir. 2005), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that petitioners’

experiences in Fiji, including stoning of the family home, and a beating and

robbery suffered by Prem Chand Lal in 1987, did not constitute persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003); Prasad v. INS, 47 F.3d
336, 339-40 (9th Cir. 1995). Further, substantial evidence supports the agency’s

conclusion that petitioners failed to establish they have a well-founded fear of

persecution. See Nahrvani, 399 F.3d at 1154; see also Aruta v. INS, 80 F.3d 1389,

1395-96 (9th Cir. 1996) (record evidence did not compel finding that petitioner’s

fear of future persecution was objectively reasonable). Accordingly, petitioners’

asylum claim fails.

      Because petitioners failed to demonstrate they were eligible for asylum, they

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Nahrvani, 399 F.3d at 1154.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they would be tortured if

returned to Fiji. See id.

      PETITION FOR REVIEW DENIED.



                                           2                                     09-72882